 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCherry ValleyApartments,IncandLocal 32B-32J,Service Employees InternationalUnion, AFL-CIO Case 29-CA-12688December22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 20, 1988, Administrative Law JudgeSteven Davis issued the attached decision The Respondent filed exceptions and a supporting brief,and the General Counsel filed a brief in response tothe Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by its refusal toexecuteanagreed-uponcollective bargainingagreement reached between itself and the UnionThe Respondent has excepted to the judge's findingsFor the reasons set forth below we reverseand dismiss the complaintThe Respondent operates a cooperative residential apartment complex 1 On October 8, 1985, theUnion was certified as the exclusive collective bar-gaining representative of the Respondent's buildingservice employees, and on December 16, 1985, theUnion sent the Respondent a letter requesting thatnegotiations commence On January 30, 1986, theUnion sent the Respondent a letter which stated inpertinent partWe are enclosing herewith a set of proposalsto cover the building service employees at theabove mentioned buildingWe are also enclosing the standard formcontracts which we have with various employ-ersThese contracts reflect a fully negotiatedagreement and do not constitute a proposalEnclosedwith this letter was a copy of theUnion's standard 1985 Long Island ApartmentHouse Agreement bearing an effective date of June21, 1985 This contract was thereafter distributed tomembers of the Respondent's Labor AdvisoryCommittee who participated in the two bargainingsessionswhich were subsequently held The ReIMember Johansen notes there is insufficient evidence here to makehis dissenting view inImperialHouseCondominium279 NLRB 12251228 (1986)applicablespondent's attorney, John Spellman, and the chairman of the Union's District 8, Thomas Gray, werethe spokesmen for their respective partiesAt the first meeting, conducted on March 20,2the parties agreed to negotiate from the aforementioned 1985 contractAt the end of the meeting,Gray told Spellman that he would be sent anotherdocument containing a Long Island wage rider, asthe contract that the Union had provided the Respondent was a general contractOn April 18, the Union sent a letter stating thefollowing to the RespondentIn accordance with your negotiations withThomas Gray, Chairman of District #8, weare enclosing a set of contracts with respect tothe above mentioned buildingThe enclosed contracts reflect a fully negoti-ated agreement and therefore is [sic] not a proposal In the event the contracts are unaccept-able to you or your client we reserve the rightto resume negotiations based upon our originalproposalsWe request that you respond as soon as possible to Thomas Gray, at (516) 579-4020, as towhether the proposed contracts are accepta-bleEnclosed with this letter was a copy of the standand contract described above but bearing an effec-tive date of January 1, 1986 (the June 21, 1985 datehaving been excised), with an attached wage riderproviding for weekly wages of $270 23, $260 30,and $451 for the classifications of handyperson,porter and superintendent, respectively 3The parties next met on May 22 According tothe testimony of Gray and Union Business AgentBrown, during this negotiating session Spellmanagreed to all terms of the proposed contract, whichBrown asserts was the "January 1 contract " Spellman testified, by contrast, that there was no agreement on subcontracting, that a great deal of bar-gaining took place concerning the effective date ofthe proposed contract, and that the Union madeconcessions both as to the contract's effective dateand the amount of wages 4 Spellman further stated2All dates are in 1986 unless otherwise indicated3 This contract (the January 1 contract ) further provided for salaryincreases effective June 21 1986 and June 21 1987 as fully set forth inthe Judges decision (including effective June 21 1986 $302 23 for handypersons and $290 30 for porters)Itshould be noted that the standard 1985 Long Island ApartmentHouse Agreement was the contract used by the parties as the base for allcontracts involved in this proceeding In other words the January 1contractand the contract bearing the effective date of June 21 1986described infra are but modified versions of the standard agreement4 Spellman s testimony does not describe the terms of the agreed uponconcessions292 NLRB No 5 CHERRY VALLEY APARTMENTSthat he requested that these concessions be put intothe contract and forwarded to him In response,Gray stated that he would have everything typed,and a written, final contract would be sent to theRespondent for signatureOn June 17, the Union sent the Respondent aletterwhich stated in pertinent partIn accordance with your negotiations withTom Gray, Chairman of District 8, we are enclosing the proposed contract covering theabove mentioned building If this agreementaccurately sets forth your understanding, werequest that both copies be executed by yourclient and return them to the undersignedAfter delivery of the contract to the Respondentin June, Brown telephoned Spellman and inquiredas to its statusAccording to Brown's testimony,which was credited over Spellman's denial, Spellman replied that the contract had been agreedupon by the board of directors and it was on thepresident's desk to be signed Spellman furtherstated that Brown should have it in a couple ofdaysSometime thereafter, Union RepresentativeGray telephoned Spellman and was advised thatthe old board was out, and a new president was inoffice to whom the contract would have to be pre-sentedThe identity of the contract enclosed with theUnion's June 17 letter is the subject of dispute According to Brown's testimony, the contract sent,and thus the contract the Union maintains the Respondent agreed to, was the same contract theUnion had sent the Respondent on April 18 (i e ,"the January 1 contract") According to Spellman'stestimony, however, the contract sent for approvalby the Respondent was a different one, reflectingthe concessions made by the Union at the May 22negotiating session and bearing an effective date ofJune 21, 1986 (the "June 21 contract") 5 This contractprovided forweeklywages of $268 23,$260 30,and$450 for the classifications ofutility/porterNo 1, utility/porter No 2, and su-perintendent, respectively 6 Brown, however, testi-fied that the June 21 contract" was sent to theRespondent in March The judge found that the"June 21 contract" was the contract sent to the Re-spondent for approvalIn finding that the Respondent violated Section8(a)(5) and (1), the judge, crediting the testimony5 Spellman testifiedthat therewas no agreement between the partiesbefore or after June 17 Although he acknowledged that the June 21contractaccuratelyrepresented his understandingof most ofthe termsto which therewas agreement he maintained that the matterof subcontractingwas not resolvedby that agreement6 This contract also provided for salaryincreases effective June 211987 as fully set forthin the judge s decision39of Union Representatives Brown andGray with respect to the May 22 meeting and their subsequentconversations with Spellman,found that the Unionand the Respondent agreed to the complete termsof a collective bargaining agreement and that theRespondent unlawfully refused to execute it Underthe judge's analysis for finding the violation, how-ever,the question remained as to which of two disputed contracts was agreedto by theparties, the"January 1 contract,"as claimed by Brown, or the"June 21 contract"-the agreement Spellman testifeedwas receivedby theRespondent from theUnion for approval In determining that the "June21 contract"was the agreement reached,and theone sent by the Union on June 17, the judge concluded that Brown was mistaken in his assertionsthat the contract the Respondent refused to signbore the effective date of January 1,that this con-tractwas sent to the Respondent on April 18 andJune 17 and later in June was hand delivered because of a problem in delivery,and that the agreement effective June 21 had been sent to the Re-spondent around the first negotiating session inMarch but contained incorrect wages owing to theUnion's erroneous belief that the Respondent's employeeswere earning more than they actuallywere The judge reasoned that if Brown's testimony were correct,then the wages in the`June 21contract"should have beenhigherthan the wagesset forth in the "January 1 contract,"which Browntestifiedwas the corrected and final agreementThe judge observed,however,that the "January 1contract" contains the higher wagesThe judgethus concluded that,in reality,the contract initiallysent the Respondent was the contract providing forhigher wages (January 1)and that the correctedcontract containing lower, accurate wages (June21) was sent thereafter on June17 7 Thejudge ac-cordingly found,contrary to Brown's specific testimony,that the "June 21 contractwas the agreement sent to the Respondent for signature and wasthe agreement that the Respondent unlawfully refused to executeContrary to the judge, we find the evidence inthis case is insufficient to establish that agreementwas reached on all the terms of the contract Thejudge's finding is underminedby hisfailure to reconcile his reliance on part of Brown's testimony tofind that agreement was reached in the May 22bargaining session with his rejection of other testimony of Brown that it was the `January 1 contract"towhich the parties agreed and which the'The judge also observed that it is more logical that the June 21 contractwas the final agreement sent to the Respondent because it bore amore current date June 21 rather than January I 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion forwarded the Respondent for executionOnly Brown expressly and specifically identifiedthe purported agreement On that score he was ascertain that the "January 1 contract" was the par-ties'agreement as he was adamant that the "June21 contract" was not The judge's rejection of thattestimony, therefore, casts doubt not only on whichcontract was sent or received but also on its termsFor acceptance of the judge's divergent treatmentof Brown'stestimony presents the anomaly thatBrown knew that the parties had come to a com-plete understanding on contractual terms but thathe did not know what those terms were 8The judge's finding that there was an agreementon the "June 21 contract" is also put in doubt byBrown's categorical denial that the "June 21 contract"was the contract sent for approval to theRespondent and by Spellman's equally unequivocalaverment that it was the contract proffered by theUnion for execution Their disagreement over theidentity of the contract sent and received tran-scends the mere issue of which of two contractsmemorializes the parties'agreement It indicates instead that there was a mutual misunderstanding ormistake regarding at least some of the terms of thepurportedly agreed-upon contract Besides the offective dates and the relabeling of handyperson toutility/porter, the only apparent differences between the "January 1 contract" and the "June 21contract" exist in the wage rates listed on their respective riders for the various corresponding em-ployee classificationsUndisputed testimony establishes that these contractual wage rates were, fordifferent reasons, of concern to both parties duringthe negotiations Brown testified that the wages inthe June 21 contract" were rejected by the Unionbecause of the Unions mistaken belief as to theactual wages of the unit employees Spellman s testimony, on the other hand, indicates that the ratesof the `January 1 contractwere rejected by himon behalf of the Respondent as being too high 9Consequently, it is improbable that either Brown orSpellmanwould not have noticed whether thewage rates in any contract presented for executiondid not mirror his understanding of the wagesagreed toby thepartiesThus,Brown's insistence8We are therefore not overruling the judge s credibility resolutions Inthis regard Chairman Stephens notes that when one party contends thatno contract exists and the other party contends that a contract exists butidentifies a contract that the factfinder determines is not the contractagreed upon there is scant basis for finding a meeting of the minds Inthe Chairman s view the remedy for the violation found here by thejudge would be an order to execute a contract containing terms that eachparty for different reasons insists were not agreed upon9The January 1 contract provides for two wage increases in 1986one on the first of that year the other on June 21 whereas the June 21contractgranted the employees only one increase in 1986 that being onthe effective date of the latter contract Both contracts provide for wageincreases in 1987 effective on the 21st of Junethat the "January 1 contract" contained the parties'agreement firmly demonstrates his understanding ofthe agreement reached Similarly,Spellman's presentation of the June 21 contract" to the Respondent s board of directors without any apparent indi-cation of disagreement with the wage rates demonstrates that, insofar as he believed there was agree-ment on contract terms, that contract representedthe parties' bargainAlthough Spellman did not expressly state that the "June 21 contract" set forththe agreed upon wage rates,it isunlikely that hewould have presented that contract to the Re-spondent's board if he had believed that its terms(excepting the subcontracting provisions) did notaccurately reflect the parties' accord 10Indeed, the likelihood that the parties were operating under the illusion that they were agreeing, orhad agreed, to the terms of an agreement-eachwith a separate, different understanding of certainof its terms-is enhanced by the fact that theUnion had sent the Respondent a series of agreements during negotiations all based on one standardagreement but differing with respect to wages andby the fact that with respect to the purported finalagreement, the Union made three attempts to makedeliveryThe significance of the attempted deliveries and the significance of the Union's havingsent various but similar contracts to the Respondent is the possible confusion engendered by theinterchange of all these contracts In the absence offirm evidence precisely detailing the parties' agreement item by item, we cannot rule out the possibility that the parties may have negotiated from differ-ent versions of the standard contract, or that oneor the other of them used or referred to a differentcontract from the one it had intended or that theother party was referring to in its communicationsAccordingly, in light of the doubts raised by theconfusion in the record, we find that the GeneralCounsel has failed by a preponderance of the evidence to establish that there was a meeting of theminds between the Union and the Respondent withrespect to all the terms of a collective-bargainingagreementWe therefore also find that the Re-spondent did not violate Section 8(a)(5) and (1) ofthe Act by failing to sign the contract submitted toitby the Union, regardless of which of the twocontracts was sent or received 1110 Spellman s testimony that the parties did not come to a final agreement on May 22 does not negate this conclusion He also testified thatthere was general agreement on most contractual terms at the meeting onthat date the prime exception being the issue of subcontracting Thejudge however rejected Spellman s testimony that the Respondent s subcontracting rights were not resolved at the meetingI I In light of this finding we find it unnecessary to pass on any otherissues raised by the exceptions of the Respondent such as whether thebargaining representatives have the authority to bind their respective parties CHERRY VALLEY APARTMENTS41ORDERThe complaint is dismissedLynn Neugebauer Esq,for the General CounselJohnM Spellman EsqofMineolaNew York for theRespondentDECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge Based ona charge filed on 20 October 1986 by Local 32B-32J,ServiceEmployeesInternationalUnionAFL-CIO,Region 29 of the National Labor Relations Board issueda complaint against Cherry Valley Apartments, Inc (Respondent) on 1 December 1986The complaint alleges that Respondent failed and refused to execute an agreed upon contract, in violation ofSection 8(a)(5) and (1) of the ActRespondents answer denied the material allegations ofthe complaint, and on 11 September 1987 this case washeard before me in Brooklyn, New YorkOn the entire record including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and Respondent Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent, a New York corporation, having its principal office and place of business at 288 Old CountryRoad, Mineola, New York is engaged in the operationof a cooperative residential apartment complex located at15th Street and Cherry Valley Avenue Garden City,New York During the past year Respondent derivedgross annual revenues in excess of $500 000 and purchased and received fuel oil paint and cleaning suppliesvalued in excess of $50 000 from other enterprises located in New York State each of which other enterpriseshad received the goods in interstate commerce directlyfrom States outside New York State Respondent admitsand I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theActRespondent also admits and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe ActIITHE FACTSJohn Spellman Respondents attorney represented itin both representation proceedingsOn 16 December 1985 the Unionsenta letter to Respondent advising it that it had been certified and requesting that collective bargainingnegotiationsbe scheduledOn 20 January 1986 i Kathleen Walczuk Respondent smanager, called Thomas Gray the chairman of District8 of the Union and asked that a Long Island contract besentto her for reviewOn 30 January,inresponseto her request, KevinMcCulloch theassistantto the union president sent thefollowing letterWe are enclosing herewitha setof proposals tocover the building service employees employed atthe above mentioned buildingWe are also enclosing the standard form contractswhichwe have with various employersThese contracts reflect a fully negotiated agreementand do not constitute a proposalThe contract sent the 1985 Long Island ApartmentHouse Agreement had an effective date of 21 June 1985and provided for the following [see Appendix A]Spellman distributed the contract to the members ofthe Respondents labor advisory committeeThe committee consisted of Spellman, Ted Rodis, andFlorence Caputo Rodis and Caputo were directors ofRespondent, and Rodis served as chairman of the committee being appointed as such by Respondents board ofdirectorsTwo collective bargaining meetings were heldOnewas in March and the other in May 7 Gray and Spellmanwere the spokesmen for their respective partiesA The 20 March MeetingThis meeting was attended by union official Gray andBusiness Agent Charlie Brown Respondents representativeswere Spellman Rodis and Caputo Caputo waspresent only at the end of the session, howeverThe Union presented a list of proposals and offered tonegotiate from the proposals or from the standard contract previously sent to Respondent Both parties agreedto work from the contractBrown testified that Gray stated that any agreementsthatwere reached would have to be approved by theUnion s president and Spellman said that his sidewouldhave to go back to the board to discuss itThe Union lost a Board conducted election in 1981On 8 October 1985 pursuant to another petition filed bythe Union it won an election and was certified in thefollowing unitAll full time and regular part time building serviceemployees, including the superintendent, employedby the Employer at its Cherry Valley Cooperative,excluding all guards and supervisors as defined inSection 2(1) of the ActAll subsequent dates are in 1986 unless otherwise stated2 These are the lowest rates classC being the lowest gradesa The minimum wage for the superintendent was left blank4 These amounts represent a $20 wage raise plus a $2 rate differential5 Id6 This amount represents a $21 wage raise plus a $1 rate differential7There was some confusion by the General Counsels witnesses aboutwhether the dates were 20 March or 22 March and 20 May or 22 MayThe dates of the two meetings are not an issue but I will use the datestestified to by Spellman as he appeared certain of them 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGray explained what salaries he sought, and Spellmantold the Union what the employees presentsalarieswere 8At the end of themeetingGray told Spellman that hewould be sent a Long Island wage rider because the contract he had been provided with was ageneralcontractThe General Counsels witnesses testified that theLong Island wagerateswere so low compared to Manhattan that in order to raise them during the life of acontract, acatch up, for example of $10 per weekwould be added to the regular increase of $20 per weekSpellman testified that Gray opened the meeting bysaying that he was there to bargain but could not bindthe Union, and anything agreed to was subject to the approval of the Union s officials Spellman then told Graythat his committee was advisory-that they were askedto meet with the Union to learn its demand and to makerecommendations to Respondents Board as to what specific items the committee believed would be acceptableor unacceptableSpellmanadded that Gray said nothingin the printed, standard contract would be changedOn 18 April, the Union sent the following letter toSpellmanInaccordancewithyour negotiationswithThomas Gray, Chairman of District #8 we are enclosinga setof contracts with respect to the abovementioned buildingThe enclosed contracts reflect a fully negotiatedagreementand thereforeisnota proposal In theevent the contracts are unacceptable to you or yourclientwe reserve the right to resume negotiationsbased upon our original proposalsWe request that you respond as soon as possibleto Thomas Gray at (516) 579-4020 as to whetherthe proposed contracts are acceptableEnclosed was a copy of a standard contract bearing aneffective date of 1 January 1986, with an attached wageriderwhich provided for the following [see AppendixB]C SubcontractingThis was the main issue of the bargainingSpellman objected to the contract clause prohibitingsubcontractingHe explained that Respondent uses subcontractors who perform gardening snow removal, extermination and minor repair work Such contractorswere utilized in order to permit Respondents smallthree man work force to do other work at the premisesAccording to the General Counsels witnesses, Graytold Spellman that the clause applies to subcontractorsdoing the work of the unit employees and if the subcontractorswork does not cause a reduction in the unit orin their workhours he had no objection to their useUnion Agent Brown also testified that Spellman said thathewould have to get back on that There would stillseem to be a problem but they would try to resolve itThe matter was discussed further and Spellman notedthat the use of the subcontractors would help the unitworkers because they could not perform all the workparticularly the gardening and snow removal, that thecontractors did The unionagentsagreed, and Gray saidthat because Brown is the agent for the employees hewould not complain about the use of subcontractors According to the General Counsels witnesses the partiesagreed that there was no problem regarding subcontracting, and the contract clause would remainSpellman testified that he told the union agents thatRespondents use of subcontractors would not cause a reduction in the size of the unit or affect their job securityBut Gray refused to amend the printed contract 12 Spellman replied that the would take thisissueto Respondent s board and explain to its members that the committee had a working relationship with theunionofficialsand that he may be able to develop something we couldlivewith but it would be up to the aboardHe alsostated that he told the union agents that although heknew the representatives he was then dealing with therewas no guarantee that they would always be there andfor that reason he could not sign the contractcontainingthe subcontracting clause without a side letter expressingtheir understanding that Respondents use of subcontractors would be permittedB The 22 May MeetingAccording to the General Counsels witnesses Spellman agreed to all terms of the contract Specifically, hesignified his assent to the term (3 years) wages 9 pensionand welfare legal fund holidays i ° and vacation 11 Subcontracting summer help and sale and transfer issueswere the subject of greater discussion8Gray also said that subcontracting was discussed at this meeting Because Brown and Spellman stated that that was spoken about at the nextsession I find that it was a subject only at the 22 May meeting8 Spellman testifiedthat the Unionmade concessions regarding wagesand the effective date of the contractto Spellmansaidthat the employees received eight holidayswhichwere too many The contract provided for 10 plus the employees birthday Gray said that they would receive the contractual amount and Spellman did not reply1' Spellman wanted to reduce the employees vacation from 4 weeksto 3 weeks Gray said that that could not be done Spellman did notreplyD Sale and Transfer and Summer HelpThe contract provides that the seller of the buildingmust require the buyer to adopt the contract Spellmanasked if this provision applied to the sale of individualco op apartments Gray applied that it did not that it applied only to a rental apartment complexSpellman told the Union that he wanted to have highschool students work at the premises for 6 month pertodsGray replied that he had no objection to that butthey would be required to join the Union after 30 daysSpellman did not replySpellman further testified that he and Rodis markedtheir copy of the contractsenton 30 January 1986, foruse dunng the negotiations That marked contract contarns check marks and ok notations at certain, appar12 Union Agent Brown conceded that Spellman was told that theprinted contract could not be changed CHERRY VALLEY APARTMENTS43ently agreed upon clauses and no at other clausesThe subcontracting clause s requirement that the employer shall give 3 weeks notice to the Union of the effective date of the contractors serviceswas changed bySpellman and Rodis to 1 week The notation no wasmarked at that part of the clause that stated that Respondent is liable with the contractor for unpaid welfarepension and legal fund contributions for Respondent semployees The contract also had nomarked next tothe clause which stated that the employee is entitled to apaid day off on the employees birthdayE The Conclusion of the 22 May MeetingUnion Agent Brown testified that at the end of themeeting, Spellman said that he would have to go to theboard for approval, but he believed that itwould beapprovedSpellman added that Rodis was stubbornabout the matter but he understood what had to bedone and [they] wouldgiveit to the board for approvalGray said that he would send everything to the cityto union official McCulloch, where it would he typed,and a written, final contract would be sent to Respondent for signature Spellman said okayUnion official Gray testified that Spellman said thatwhat was actually proposed would go back to theboardand we would get an answer one way or theother if they re going to go along with it or notGraytold Spellman that he would call within 2 weeks to seehow he made out" because the board met only monthlySpellman testified, as set forth above, that he told theunion representatives that he could not sign the contractwithout a side letter representing their agreement permittingRespondent to subcontract work as it had in thepastF Events Subsequent to 22 MayOn 12 June, Union Agent Brown met with the threeunit employees to learn if they accepted or rejected theRespondent s offerThey discussed each term of thecontractand all three workers agreed to accept theagreement negotiated by the Union 13On 17 June union official McCulloch sent the following letter to SpellmanIn accordance with your negotiations with TomGray Chairman of District 8 we are enclosing theproposed contract covering the above mentionedbuildingIf this agreement accurately sets forthyour understanding, we request that both copies beexecuted by your client and return them to the undersignedAll contracts proposed to the Union are reviewed by the President for approval It is not theintention of the Union to make an unconditionaloffer but rather a recommendation to the Presidentthat the contract be accepted13Browntestified thatthe meetingoccurred within days after the Maymeeting but theirwritten agreement with the negotiatedterms is dated12 JuneWhat contract was enclosed with this letter is the subsect of disputeAccording to Union Agent Brown, thecontract sent was the one effective 1 January 1986 contaming the wage rider-the same contract sent on 18AprilAccording to Spellman,the contract was a differentone bearing an effective date of 21 June 1986 and providing for the following in a wage rider [see AppendixC]Brown however,stated that that contract,effective 21June 1986, was sent to Respondent about the time of thefirstmeeting in March and the wages in the rider wereincorrect because the Union believed that the employeeswere earning more than they actually wereBrown testified that there was some problem with receipt of the contracts,and in June he picked up additionalcopies of the contract(the one effective 1 January1986 which was sent on 18 April)at the Union s officeand gave them to unit employee Humenesky with instructions to deliver it to Walczuk,Respondents managerHumenesky reported that he did so 14Brown further stated that he phoned Spellman andasked about the contract Spellman replied that the contractwas agreed upon by the board and it was on thepresidents desk to be signed,and he would have it in acouple of daysIn late June, Union Agent Gray called Spellman, whotold him that the old board was out, and a new presidentwas in office to whom he(Spellman)would have topresent the contract 15Spellman testified that after that meetingMcCullochcalled and asked about the status of the contract Spellman replied that he was waiting for documents reflectingwhat had been negotiated to date and added that heneededrelief'on the subcontracting issue and askedthat that clause be struck from the contractMcCullochreplied that no changes could be made in the printedcontract Spellman answered that the Respondent wouldnot accept the subcontracting provision as set forth inthe contractAccording to Spellman he and McCullochdiscussed the possibility of a side letter or agreementand he asked McCulloch to send him a proposal whichhe would take to the boardSpellman further testified as set forth above that subsequently he received the letter dated 17 June and a contract bearing an effective date of 21 June 1986 He statedthat there was no agreement between the parties before17 June or after that dateAfter hereceived this contract,he presented it to the board which did not approve it14 Spellman denied receiving any contract from Walczuk15 I credit the testimony of Union Agents Brown and Gray as to theirconversations with Spellman Both men testified in a straightforward behevable manner and both had specific recall about the events at issue Inaddition their versions are similar Brown was told by Spellman that theboard approved the contract which was on the presidents desk for signature Later Gray was told by Spellman that the old board was out andhe had to present the contract to a new president In so saying Spellmandid not assert that it had to be presented anew to the the new board forapprovalRather he merely said that it had to be delivered to the newpresident presumably for signature-since it had already been agreed toby the old board 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHe then spoke to McCulloch and told him that thecontract sent did not accurately represent his understanding-about most terms they did-but he needed a letterregarding the subcontractingmatterandwould notpermit his client to sign the contract without itIn August or September, Spellman told Danielle Sistruck apparently someone from the Union, that he expected to receive a letter regarding the contract but didnot receive it He conceded that he and McCulloch discussed the potential for a side letter but that McCulloch did not promise such a letterNeither McCulloch nor Sistruck testifiedRegarding his authority, Spellman testified that he waspresent at all negotiations and during all phone conversations as Respondents representative and he made it clearthat anything he did was subject to approval by a resolution of the board I reject Spellman s testimony that hedenied saying that a contract had been approved by theboard Spellman further stated that the duty of the laboradvisory committee was to meet with the Union toreview the proposed contract, and report to the boardwith some idea as to what the demands were and whatRespondents proposed response should be Spellman andRodis discussed what approach they would take in negotiatingwith the Union and making a presentation to theboardAnalysis and DiscussionThe basicissues are (a)whether complete agreementwas reached on the terms of a contract and (b) whatagreementin factwas reachedThe undisputed testimony from theunion agents andSpellman establishes that both parties made clear, at thefirstmeeting that any agreement reached would be subject to the approval of the union president and Respondent sboard of directorsIt iswell established that a principal may limit itsagent s negotiatingauthority by affirmative clearand timely notice to the other party that any tentativeagreement is contingentupon subsequent ratificationAn agent whose authority dependsupon such a contingency may have the apparent authority however to convey its satisfaction[Cablevision Industries283 NLRB 22, 18 (1987) ]I find that Spellman had apparent authority to conveyto the Union the board s agreement to the contractBenFranklin National Bank278 NLRB 986 fn 3 (1986)First,Spellman metwith Rodis and Caputo the lattertwo being members of the board of directors AlthoughCaputowas not presentat the final meeting, Rodis wasand Spellman said he would present the agreement to theboard for approval and he believed that it would be approvedEast Bronx Health Center, 271NLRB 898 901(1984)Moreover I credit the testimony of Union AgentBrown as setforth above about his conversations withSpellmanAfter delivery of the contract to Respondentin June Browncalled Spellman and inquired about itsstatusSpellman replied that the contract was agreed onby the board and it was on the presidents desk to besigned and he would have it in a couple of daysThe Board recently found inEast BronxsupraOn May 20 Erazo reported to Williams that theboard had met and approved the contract as negotiated by him and the Union This statement byErazo an agent of Respondent constitutes an admission against Respondent and establishes, particularlywhere no contract testimony was presentedthat in fact the board of trustees of Respondent didapprove the agreement negotiated on its behalf byErazoIreject Spellman s testimony that subcontracting remained anopen issue about which he and the board didnot reach agreement with the UnionDuring negotiations Spellman objected to the inclusionof the subcontracting clause in the contract becauseRespondent used subcontractors for gardening snow removal and other special projects The parties discussedthismatter fully, and according to theunionagents, theyconvinced Spellman that (a) the clause only related tocircumstances in which the unit employees hours wouldbe reduced, (b) Union Agent Brown would not object toRespondents use of subcontractors and (c) the clausecould remain in the contractEven Spellman testified that he told the Union s agentsthatRespondents use of subcontractors would notreduce the size of the unit or affect their job security andoffered to tell the board that the committee had a working relationship with the union agents and they may beable to develop something they could live with but thatitwould be up to the board This is quite different thanan outright rejection of the subcontractingclause, asclaimed by SpellemanMoreover, in the copy of the contract that theymarked Spellman and board member Rodis changed to1the number of weeks notice required to be given tothe Union when a contractor was used The printed contract required 3 weeks notice This indicates that Spellman considered the clause as acceptable with that modification I do not give great weight to the no markednext to the paragraph providing for Respondents jointliabilitywith the contractor for unpaid contributions forRespondents employees I do not find that that notationmeansthat the entire subcontracting clause was rejectedOther paragraphs of that clause were not marked andother contractual items such as paid birthday, wasmarked no but the parties agreed to that item duringnegotiationsIn addition Spellmansactions at the end of the lastmeeting indicatedthat there was no dispute as to subcontractingAccording to the testimony of theunion agentswhich I credit they told Spellman that a contract wouldbe sent to him and Spellman said that he believed that itwould be approved by the boardSpellmansuncontradicted conversationswith unionofficialsMcCulloch and Sistruck even if true, I believeare an afterthought subsequent to the board s approvalof theagreementHis request for relief' rom the subcontractingclausewas even according to his own testi CHERRY VALLEY APARTMENTS45mony somewhat unequivocal Thus he stated that heonly discussed the possibilityor the potential for aside letter permitting the use of subcontractors, and heconceded that McCulloch did not promise that he wouldprovide such a letterAlthoughMcCulloch did notpromise such a letter,Spellman in August or September,told Sistruck that he expected to receive such a letterThus, I find that Spellman s objections to the subcontracting clause, if he had any, arose after he told Brownthat the board had approved the contract, and was thusraised to avoid executing the agreementWhen agreement was reached,there is no questionthat the board of trustees in existence at that timewas authorized to and did in fact approve the termsof the agreement negotiated on Respondents behalfby its negotiatorRespondent therefore remainedunder a duty to sign such contract, notwithstandingthe fact that a successor board may have found theagreement not acceptable[East Bronx,supra ]I accordingly find and conclude that Respondent andthe Union did agree to the terms of a collective bargaining agreementIt is well settled that an employers failure to execute acontract embodying terms previously agreed on with aunion constitutes an unlawful refusal to bargainH JHeinz Co v NLRB311 U S 514 (1941)AccordinglyRespondent has violated Section 8(a)(1)and (5) of the Act by failing and refusing to execute thecollective bargaining agreementwith the Union theterms of which it had previouslyagreed on and I sofindThe final question is what contract was agreed to TheUnion claims that agreement was reached on the contractwhich bore an effective date of 1 January 1986 andcontained a rider providing for wages of $270 23$260 30 and $451 for the handyperson porter and superintendent respectively as of 1 January 1986 For 21June 1986 the salaries listed were $302 23 and $290 30for the handyperson and porter and on 21 June 1987 thewages were $335 23 and $320 30 The superintendent swages for 21 June 1986 and 1987 were not listed UnionAgent Brown claims that that contract was sent to Respondent on 18 April before the last meeting and againon 17 June and due to some problem in delivery wasdelivered a third time this time by hand, in JuneSpellman, on the other hand claims that the final contract sent on 17 June (he denies receiving a hand delivered contract), was the agreement bearing an effectivedate of 21 June 1986 and providing for the followingwages $268 23, $260 30, and $450, for the utility/porterNo 1 utility/porter No 2, and superintendent respectivelyand effective 21 June 1987, $299 23 and $291 30for the utility porters Nos 1 and 2 respectively The superintendent s wage was blankBrown, however asserts that that contract was sent toRespondent at about the time of the firstmeeting inMarch He added that the wages set forth in that agreement were incorrect because the Union believed that theemployees were earning more than they actually wereIf that were true then the wages in the 21 June 1986contract should have been higher than the wages setforth in a later corrected contract, which according toBrown was the contract bearing an effective date of 1January 1986 But, in fact that contract which Brownclaims was sent later contains higher wagesThus,assuming Brown s testimony,the contract sentfirstwas the one providing for higher wages because ofthe Union s erroneous belief that the workers were earning more than they actually were and the corrected contract containing lower accurate wages, was sent laterThat would mean that the contract bearing the effective date of 1 January 1986 and listing the higher wageswas sent first, and the contract having an effective dateof 21 June 1986 and containing lower wage rates wassent lastThat was what Spellman testified toSpellman testified that the 21 June 1986 contract wasthe final agreement sent to him It it more logical that asthe contract was finalized and presented for signature inJune it would have borne a more current date-21 Junerather than 1 JanuaryI accordingly find and conclude that the contract bearing an effective date of 21 June 1986 was the one presented to Respondent for signature, the document whichSpellman reported that the board had approved, and theagreement which Respondent unlawfully refused to executeHowever, because Union Agent Brown denies thatthat contract was the one which Respondent refused toexecuteand instead claims that the 1 January 1986agreement was the contract at issue I will fashion a different remedy, as followsIwill direct Respondent to sign the agreement bearingan effective date of 21 June 1986 at the request of theUnion If the Union does not request Respondent to signthat agreement, then Respondent shall, on request bargaincollectivelywith the Unionand if an agreement isreached embody it in a signed agreementI am fashioning this remedy in order to avoid a situation in which employees may be prejudiced by the Respondent s execution of an agreement providing forlower wages than that to which they were entitled, pursuantto the UnionsbargainingeffortsWorrellNewspapers232NLRB 402 (1977)ZenithRadio Corp187NLRB 785 (1971)CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3At all times material the Union has been and still isthe exclusive collectivebargainingrepresentative of Respondent s employees in the bargaining unit describedbelow within the meaning of Section 9(a) of the ActThe appropriate unit isAll full time and regular parttimebuilding serviceemployees including the superintendent, employedby the Employerat itsCherry Valley Cooperative, 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexcluding all guards and supervisors as defined inSection 2(11) of the Act4 By refusing to sign and comply with the collectivebargaining agreement agreed on between it and theUnion, Respondent has engaged in and is engaging inunfair labor practiceswithin the meaning of Section8(a)(5) and (1) of the Act5The above described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe ActTHE REMEDYHaving found that Respondent has violated Section8(a)(1) and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain action designed to effectuate the policies of the Act16 UnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendement toI shall also recommend that Respondent be orderedon request to execute the collective bargaining agreement bearing an effective date of 21 June 1986 agreed onwith the Union and to comply retroactively to its effective date with its terms Additionally, Respondent shallmake whole the employees in the bargaining unit forlosses, if any,which they may have suffered by Respondent s refusal to sign the agreement, in the mannerset forth inOgle Protection Service,183 NLRB 682 (1970),with interest as computed inNew Horizons for the Retarded283 NLRB 1173 (1987) "-If the Union does not request Respondent to sign thatagreementRespondent shall be ordered to bargain ingood faith with the Union and if an agreement isreached, embody it in a signed agreement[Recommended Order omitted from publication ]26 U S C § 6621Interest accrued before 1 January1987 (the effectivedate of the amendment)shall be computed as inFloridaSteel Corp231NLRB651 (1977)APPENDIX AWeeklyWage RaiseEffectiveDateHandypersonSuperintendent36/21/854$22$236/21/865 22226/21/876 2223APPENDIX BWeekly Wage RaiseEffectiveDateHandypersonSuperintendentPorter1/1/86$32$23$306/21/863222306/21/87332330APPENDIX CEffectiveDateWeeklyWage RaiseUtility/porter #1SuperintendentUtility/porter #26/21/86$30$22$306/21/87312331OthersHandypersonOthers$20$38911$35511204111137511214331139611Minimum WageMinimum Wage2HandypersonSuperintendentPorter$270 23302 23335 23$451$260 30290 30320 30Minimum WageUtility/porter #1SuperintendentUtility/porter #2$268 23$450$260 30299 23291 30